Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Currently Claims 1, 8, 12, 14-19, and 33-36 are pending, claims 1 and 14 are amended, and claims 2-7, 9-11, 13, 20-32, and 37-38 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 12, 14-19, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 both include the amendment “an effective fluence of at least about 6.6 J/cm). The only instance that the fluence is given a number is “Taking the conditions shown in table 1 by way of example the average energy is 38.6 .mu.J, the effective fluence is 6.6 J/cm.sup.2, and the power 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 12, 14-19, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “at least about” in those claims, noting “at least about 95.3%, at least about 54.4%, at least about 6.6, and at least about 14.6” have all been rendered indefinite by use of the term “about” as it is unclear to what extent under those listed number the values could be and still be considered at least about, for example can 6 be considered to read on the limitation “about 6.6.” 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


 Claims 1,8,12, 14-19 are rejected under pre-AIA 35 U.S.C. 103(a)as being u n patentable over Shah et al. (U.S. 8.405.885) "Shah," in view of Shah (U.S. 8,158,493) “Shah493,” and Boyle et al. (U.S. 6,586,707) "Boyle” and Yang et aI. (Nickel -free austenitic stainless steels for medical applications) "Yang."
With respect to claims 1 and 14, Shah discloses a process for engraving an element/an engraved element wherein the engraved element has been obtained by implementing a process (abstract, column 1 rows50-55),comprising applying to the element a laser beam(abstract) having pulses which each last less than one picosecond (column 18 rows 55-60, discloses a range from several hundred femtoseconds to about 10 picoseconds fora pulse of a laser), so as to machine and remove material from the element so as to form a recess having a predetermined depth (column2 rows 15-25, discloses adjustments can be made to generate variations in depth when re moving material from a n element having a laser a p plied to it) and to provide a predetermined color to a machined bottom surface of the recess (column 4 rows 6-16 discloses, the wavelength can be adjusted to form desired properties including rainbow like effects and or colors when the surface is viewed invisible light, figure 2a discloses differences between black and white and figure 8a discloses a grayscale image using laser pulsations),

 	wherein the element is made of steel (abstract),
wherein a diameter of the beam (column 15 rows 24-30 discloses the laser pulse having a focal spot diameter and overlap), a speed of scanning (column 15 rows 36-44)of the element and a repetition frequency (column 15 rows 36-44) of the pulses are chosen so that a degree of overlap (column 15 rows 36-44) of the laser pulses in a first direction (column 15 rows 36-44 and column 15 rows 16-33; disclose that overlap, repetition, speed, pulse width, and the re petition rate a II effect the image quality), which is a longitudinal direction (the direction of travel of the laser) and a degree of overlap in a second direction, which is a lateral direction (overlap in a second lateral direction as the laser pulsations overlap in a first direction, or being understood when the laser moves upwards to form the picture (being several lines formed to form said greyscale image));
wherein application of the laser beam results, on the element, in an effective fluence of at least about 6.6 J/cm (column 24 discloses the noted fluence being about 6 J/CM ^2, noting about 6 being understood to read on “about” 6.6) and a power density (column 15 rows 40-45 discloses 8.0x 10^12 W/cm2).
wherein the removal of material by each pulse produces (disclosed above that material is removed, and that there are multiple pulses, the depth of the recess made with the laser pulses) a n individual recess, so that the recess formed by the combination of the individual recesses produced by the plurality of successive overlapping pulses is controlled to obtain a nave rage depth of the recess 
wherein the predetermined color is a black col or having Cl E Lab L*a*b* index value so that L* < 20 (figure 2 a, left side discloses black, applicants disclosure discloses [0087] For example, a color is said to be black when the Cl E Lab L*a*b* index has a value such that L*<20). Furthermore, Shah discloses, column 13 rows27-37" FIGS. 2A-2C illustrate experimental results showing the microscopic difference between "black" and "white" structures used in the formation of grayscale images as described herein. The incident laser fluence was substantially the same in the experiments shown in FIGS. 2A-2C, and the pulse duration increased from FIG. 2A (top) to FIG. 2C (bottom). The variation in the resulting surface structure as a function of incident laser pulse duration demonstrates that ultrashort pulse lasers are capable of producing significant and controllable variation in surface texture, thereby enabling high resolution and high contrast grayscale image engraving."
Disclosing clearly that black/white and the colors in between are obtained in the laser processes when image engraving takes place.
However, Shaw fails to specifically disclose the laser pulse in a first direction, is higher than 95.3% and less than 100%, and though Shaw discloses the laser moving in a second direction (so as to form a picture) Shaw fails to disclose specifically 50% to 100% overlap in the second direction, as well as the power density of at least about 14.6 x 10^12 W/cm^2 and the material is P558 steel. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the power density as disclosed by Shah493 into that of Shah, as such power density would allow for a desired laser engraving to occur. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Yang discloses, page9/22 second paragraph, P558alloy (steel alloy) and that such material shows outstanding mechanical properties and excel lent corrosion resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the steel of Shah would be P558 steel as disclosed by Yang because such a material has outstanding mechanical properties and excel lent corrosion resistance.
Boyle discloses lasers for re moving material in a singular laser scan (column 2 rows 37-40) further discloses that such overlap ranges above 90% are known (column 2 rows 15-20 30%-98%)as such scan velocity, laser power, and pulse overlap are chosen to control depth of the material removal in any one scan (pass). Further showing that not only is there the lap along the length (figure 5, the overlap along the lines) but further showing lateral overlap (showing 15% lateral offset, column 11 rows 66-67 discloses 200 micron channel with a 30 micron offset, but further disclosing that such lateral offset effect the depth of the channel as well as the total number of laser lines utilized, column 6 rows 6-20) This overlap being a range for both a first direction and overlap in a second direction, figures 1 and 5 discloses an overlap in 2 directions. Such overlapping allows for the control of material removal and control of the depth.

In conclusion of the above combination, such power density, overlap (in both directions), and fluence (and all other ranges being claimed) are noted to effect the engraving of the material, which as shown in Shah effects the coloration, by utilizing optimized ranges of the noted laser (such as its scanning speed, fluence, and power density) along with overlap, the desired engraving and its coloration is noted to be created. Utilizing such a known material as P558 steel along with the various known and disclosed above ranges, would still results in the desired graving and the desired predetermined color generated by such ranges (as all the ranges and material are made obvious to be utilized together to result in a desired engraved (and thus colorized) end product). 
With respect to claim 12, Shah discloses the removal of material produces a recess having an average depth of at least 8 micrometers per pass (claim 18, discloses the depths of the surface features a re in the range of from about 100nm to 100 micrometers).

With respect to claims 15, Shah in view of Boyle discloses a timepiece flange, bezel, case (column 3 rows 5-10 discloses engraving cell p h ones, inherently the outside of the cellphone i.e. the case), or glass (column 7 rows 10-12 discloses glass), or a wristlet element, obtained by implementing the process as claimed in claim l (Disclosed above by Shah in view of Boyle).
With respect to claims 16, Shah in view of Boyle discloses the engraved element as found in claim 14, but fails to disclose the element is a clock mechanism. Shah discloses, column 3 rows 1-2 2, the elements may be of a mass produced item engraved with a personal emblem on a wide variety of items, including manufactured articles, components, devices, and so forth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the method of engraving of Shah could be fora clock mechanism since this would be the intended use of Shah that the steel for which Shah as modified by Boyle is being applied to would have been obvious to include such items as clock mechanism as that are known in the art to be engraved and made of steel.
With respect to claims 17 and 19, Shah in view of Boyle discloses a mechanism as claimed in claim 16, but fails to specifically disclose a timepiece comprising the mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the method of engraving of Shah could be for a time piece since this would be the intended use of Shah that the steel for which Shah as modified by Boyle is being applied to would have been obvious to include such items as timepieces as that are known in the art to be engraved and made of steel.

With respect to claim 38, Shah as modified discloses the degree of longitudinal overlap is in the range from 95.3% to 100% (as Boyle makes obvious a longitudinal overlap of 98% which is within this range) and a degree of lateral overlap is in a range of from 54.4% to less than 100% (Boyle discloses 30-98%).

Claims 33-36 arerejected underpre-AIA 35 U.S.C. 103(a)as being unpatentable over Shah in view of Boy leas applied to claims 1 and 16 above, and further in view of Mahachek (U.S. 6,231,196).
With respect to claim 33, Shah in view of Boyle disclose an element (Shah; abstract), but fails to disclose the element being engraved is a timepiece element.
Mahachek discloses using a laser beam to produce decorative displays on articles (abstract) further disclosing such articles include watches (figure 29). Disclosing such articles are known to be engraved by a laser process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a timepiece element (watch) as disclosed by Mahachek because this would a I low an ornamental article such as a timepiece element (a watch) to have the desired engraving and coloration provided by Shah.
With respect to claim 34, Shah in view of Boyle disclose an element (Shah; abstract), but fails to disclose said element is a watch.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a watch as disclosed by Mahachek because this would allow an ornamental article such as a watch to have the desired engraving and coloration provided by Shah.
With respect to claim 35, Shah in view of Boyle disclose an element (Shah; abstract), but fails to disclose said element is an exterior of a timepiece element.
Mahachek discloses using a laser beam to produce decorative displays on articles (abstract) further disclosing such articles include watches (figure 29). Disclosing such articles are known to be engraved by a laser process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a timepieces exterior (a watches exterior) as disclosed by Mahachek because this would allow an ornamental article such as a timepiece element (a watch) to have the desired engraving and coloration provided by Shah.
With respect to claim 36, Shah in view of Boyle disclose an element (Shah; abstract see rejection of claim 16), but fails to disclose being a watch comprising the clock mechanism of claim 16.
Mahachek discloses using a laser beam to produce decorative displays on articles (abstract) further disclosing such articles include watches (figure 29). Disclosing such articles are known to be engraved by a laser process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a watch as disclosed by 
Response to Arguments/Amendments
	The Amendment filed (09/21/2021) has been entered. Currently Claims 1, 8, 12, 14-19, and 33-36 are pending, claims 1 and 14 are amended, and claims 2-7, 9-11, 13, 20-32, and 37-38 are cancelled.
Applicants amendments to the claims has overcame each and every rejection previously set forth in the Office Action dated (03/26/2021). Noting the power density was not previously disclosed at the now claimed range. The examiner does note the above 35 U.S.C. 112(a) and 112(b) rejections. 
Applicant's arguments not drawn to the power density which are filed 09/21/2021 have been fully considered but they are not persuasive. Applicants noted arguments drawn towards the Declaration are noted, but such ranges are not claimed in the originally filed specification. Furthermore, the noted declaration does not overcome the obviousness of the combination. The ranges given for overlap, power density, fluence are all known in the prior art and are known for resulting in the coloration (such as black) of steel when used to engrave the steel, the noted steel P558 is further made obvious. The applicants arguments towards the Declaration previously filed are noted, but fail to argue why the combination is not obvious in view of the prior art, (and noting that anyone engraving P558 steel to get an engraving could utilize their ranges easily when doing such engravings now and obtain the result effective variable of the coloration, as such ranges are again noted known in the prior art. All other arguments found in the response have been previous made and responded to. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752